DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation "a second window" in line 2 which renders the claims indefinite because it is unclear whether the display window is just a “single display window” as previously recited, now comprises two display windows instead of a single display window. For purposes of examination, this will be treated as optionally either of the claim meanings as defined above.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kassem et al. (US 20140275819) (“Kassem”).
Regarding claim 1, Kassem discloses a method comprising: receiving, by a processor (see processing circuitry 204; [0039], Fig. 2), a first signal (see signal received by sensing device 208 representative of the physiological parameter, [0039]; see also “tissue impedance”, [0037]) from a sensor positioned on or in proximity to an organ of a patient (it is considered inherent that sensing device 208 would be required to be positioned in positioned at least in proximity to an organ of a patient to sense tissue impedance of the patient during the physiological monitoring discussed in [0037], see also [0039] and Fig. 2); processing, by the processor, the first signal to generate a second signal representing a first parameter (since impedance is a calculated value mathematically derived from processing voltage/current signals, processing these signals to generate impedance signals is considered inherent to produce a graphical representation of impedance, see Fig. 13); outputting the second signal to a display unit (see output of sensed values to display 300, Fig. 13); and displaying the first parameter as a continuous waveform (see trendlines 348t and 374t, Fig. 13) within a single display window of the display unit (see window 310, Fig. 13); wherein: the single display window includes a first display region (see detail trends windows 348w and 374w, Fig. 13) that displays the continuous waveform with a first data set (see segment of data that the detail time period displays; [0097], Fig. 13) using a first time scale (as shown in Fig. 
Regarding claim 2, Kassem further discloses wherein the first region of the single display window represents a more recent time period than the second region of the display period (when considering the second region as the region that trendlines 348t and 374t occupy after the point that the detail views 348w and 374w are taken from, see Fig. 13).
Regarding claim 3, Kassem further discloses wherein the single display window includes a transition point between the first region and a second window (see point where detail views 348w and 374w are centered, Fig. 13), and the method further comprises a user adjusting the transition point within the single display window (time and date for the position of the transition is selected, see [0099]).
Regarding claim 4, Kassem further discloses wherein the first time scale is defined at least in part by a first time interval (see [0097]), and the second time scale is defined at least in part by a second time interval (see trend time period as discussed in 
Regarding claim 17, Kassem discloses an apparatus for displaying a multi-time scale waveform (see Figs. 2 and 13) comprising: a processor (see processing circuitry 204; [0039], Fig. 2) configured to: receive output signals from a sensor (see signal received by sensing device 208 representative of the physiological parameter, [0039]; see also “tissue impedance”, [0037]); process the output signals to generate a first data set (see detail trends windows 348w and 374w, Fig. 13) using a first time scale (as shown in Fig. 13, see also “detail time period can be less than the trend time period”, [0097]); process the output signals to generate a second data set (see region that trendlines 348t and 374t occupy, Fig. 13) using a second time scale (see [0097], see also trend time period as discussed in [0054]-[0058]); and provide for display of the generated data sets in a single display window on a display unit (see window 310, Fig. 13) by juxtaposing the first data set using the first time scale with the second data set using the second time scale (as shown in Fig. 13, since the data sets are displayed beside each other), wherein the first data set using the first data set using the first time scale transitions into the second data set using the second time scale (see point where detail views 348w and 374w are centered as shown in Fig. 13, since the detailed view is a segment of the continuous trendline outside of the detailed view time interval).
Regarding claim 18, Kassem further discloses wherein time intervals of the first time scale are smaller than time intervals of the second time scale (“detail time period can be less than the trend time period”, [0097]).
Regarding claim 19, Kassem further discloses wherein the first data set using the first time scale transitions into the second data set using the second time scale from right to left at a transition point (see point where detail views 348w and 374w are centered and how the detail views 348w and 374w run from left to right into the portion of trendlines 348t and 374t that continue past/beyond the center point of detail views 348w and 374w, Fig. 13) that is configurable by a user (time and date for the position of the transition is selected, see [0099]).

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Miller et al. (US 20090177111) (“Miller”).
Regarding claim 12, Miller discloses a medical system (see Fig. 11) comprising: a processor (see ECU 32, Fig. 11) configured to receive a first signal (see AC response voltage signal, [0085]; see also complex impedance signal, [0092]) from a sensor positioned on or in proximity to an anatomical feature of a patient (see electrodes 12, 50, and 52; [0092] and [0095], Fig. 11), and to process the first signal to generate a second signal representing a first parameter to be displayed (see either first or second component of the complex impedance, [0092]); and a display unit (see display device 34; [0044], Fig. 11) configured to display the first parameter as a first continuous waveform within a single display window, wherein the single display window has a first display region configured to display the first continuous waveform with a first data set using a first time scale defined at least in part by a first time interval; a second display region configured to display the first continuous waveform with a second data set using a second time scale defined at least in part by a second time interval; the first time 
Regarding claim 13, the claim recites further functional limitations directed to the display unit, and therefore is rejected under substantially similar rationale as applied to claim 12 above with regard to intended use.
Regarding claim 14, Miller further discloses wherein the processor is further configured to process the first signal to generate a third signal representing a second parameter to be displayed (see second component of the complex impedance, when taking the first component to be the first parameter, [0092]), and wherein the display unit is further configured to display the second parameter as a second continuous waveform within the single display window concurrently with the first continuous waveform (this limitation is regarded as a further functional limitation directed to the display unit, and therefore is rejected under substantially similar rationale as applied to claim 12 above with regard to intended use).
Regarding claim 15, Miller further discloses wherein the sensor is an electrode (see electrodes 12, 50, and 52; [0092] and [0095], Fig. 11) and the anatomical feature is 
Regarding claim 16, Miller further discloses a radiofrequency (RF) ablation catheter (see catheter 14; [0084], Fig. 11), wherein the sensor is disposed on the RF ablation catheter (as shown in Fig. 11), and wherein the electrical impedance of the myocardial tissue is indicative of a degree of contact between a distal portion of the RF ablation catheter and the myocardial tissue (as shown in Figs. 3A-3B, see also [0092] and [0095]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Hong et al. (US 20140018791) (“Hong”).
Regarding claims 5-7, Kassem teaches the limitations of claim 1, however fails to teach processing the first signal to generate a third signal representing a second parameter to be displayed, and displaying the second parameter as a second continuous waveform within the single display window concurrently with the first continuous waveform, wherein the third signal is a rolling average of the first signal, or wherein processing the first signal to generate the third signal includes applying a filter to one or both of the first signal and the second signal.

Regarding claim 20, Kassem in view of Hong teaches similar limitations as discussed above in the rejection of claims 5-7.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Miller.
Regarding claim 8, Kassem teaches all the limitations of claim 1 and further teaches wherein the first signal is a voltage (as discussed in the rejection of claim 1 above), however Kassem fails to teach wherein the sensor is an electrode and the anatomical feature is a myocardial tissue within a chamber of a heart of the patient, and wherein the first signal is a voltage and the first parameter is an electrical impedance of the myocardial tissue.

Regarding claim 9, Miller further teaches wherein the sensor is disposed on a catheter (as shown in Fig. 11), and wherein the electrical impedance of the myocardial tissue is indicative of a degree of contact between a distal portion of the catheter and the myocardial tissue (as shown in Figs. 3A-3B, see also [0092] and [0095]).
Regarding claim 10, Miller further teaches wherein the sensor is a sensing electrode (see electrodes 50 and 52, see use as a dispersive electrode in [0090], see also [0095]), and wherein the catheter further includes a current-injecting electrode for applying a current to the myocardial tissue (see electrode 12, [0084] and [0095]), and wherein the first signal is a voltage sensed by the sensing electrode in response to the 
Regarding claim 11, Miller further teaches wherein the catheter is a radiofrequency (RF) ablation catheter (see [0084]), and wherein the distal portion of the catheter includes an RF ablation electrode (see electrode 12; [0084], Fig. 11), and wherein the RF ablation electrode is the current-injecting electrode (see [0084], [0090], and [0095]).
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to Kassem failing to disclose displaying a first data set and a second data set using respective first and second time scales as recited in claim 1 (see Remarks pgs. 7-8), the Examiner respectfully disagrees. The Examiner contends that the detailed views 348w or 374w as shown in Fig. 13 of Kassem utilize a second, different time scale than the rest of the trendlines being displayed since paragraph [0097] of Kassem states “the detail time period can less than the trend time period, e.g., one minute, five minutes, a single heartbeat, three heartbeats, ten minutes, etc.” therefore the time scale must be different than the rest of the trend time, otherwise the detailed view trendline would not provide any additional detail to the viewer.
Regarding Applicant’s arguments directed to Miller failing to disclose a display device capable of displaying the first and second data sets having first and second time scales as recited in claim 12 (see Remarks pgs. 8-9), the Examiner respectfully .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
     /JAYMI E DELLA/     Primary Examiner, Art Unit 3794